OPINION.
Marquette :
The record in this proceeding presents a single issue of fact, namely, What was the fair market value on March 1, 19Í3, of the tract of land described in the findings of fact? The petitioner contends that the value was at least $42,000 on that date, and the respondent contends that it was not more than $21,000. The evidence consists of the testimony of eight witnesses, and several exhibits, which it is neither practicable nor necessary to set forth in detail. It establishes to our satisfaction that the land under consideration had a fair market value of at least $500 per acre, or $42,000, on March 1, 1913, and that the respondent erred in his determination that the petitioner realized a profit from the sale.

Judgment will be entered u/nder Bule SO.